Title: William D. Simms to Thomas Jefferson, 28 August 1818
From: Simms, William Douglass
To: Jefferson, Thomas


          
            
              Sir
              Custom House Alexandria 28th August 1818.
            
            In the absence of the Collector, I have the honor to address you, with the information, that I have shipped (via Norfolk) nine Boxes of wine and one Bale of Macaroni, to the care of Mr Gibson at Richmond.—
            Below is a note of the duties and charges which I have paid.
            
              With great respect I have the honor to be Sir yr ob Servt
              W D. Simms D.C.
            
          
          
            
              
                Amt of 
                 Duty on 
                wine 8 Bottles 
                $32.
                26.
              
              
                Do
                Do
                Macaroni
                
                72.
              
              
                Freight 
                from Marseilles pr Bill
                10.
                50
              
              
                Do
                to Norfolk
                2.
                50
              
              
                Custom House charges
                1.
                70
              
              
                Wharfage & Drayage
                
                65.
              
              
                
                
                Dolls
                —48.
                33
              
            
          
         